EXHIBIT 10.1

 
MATRITECH, INC.
2006 EQUITY AND INCENTIVE PLAN
as amended September 15, 2006
 
1.  Purposes of the Plan
 
The purposes of the Matritech, Inc. 2006 Equity and Incentive Plan (the “Plan”)
are (i) to provide long-term incentives and rewards to those employees,
officers, directors, and consultants of Matritech, Inc. (the “Company”) and its
Affiliates (as defined below) who are in a position to contribute to the
long-term success and growth of the Company and its Affiliates, (ii) to assist
the Company and its Affiliates in attracting and retaining persons with the
requisite experience and ability, and (iii) to more closely align the interests
of such employees, officers, directors, and consultants with the interests of
the Company’s stockholders.
 
2.  Definitions
 
“Affiliate” means any Subsidiary and any other business entity that is directly
or indirectly controlled by the Company or any entity in which the Company has a
significant ownership interest as determined by the Committee; provided that any
business entity in which the Company holds, directly or indirectly, an equity,
profits, or voting interest of 30% or more shall be deemed to be an Affiliate.
 
“Applicable Law” means the applicable requirements relating to the
administration of equity compensation plans under Delaware state corporate law,
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted, employment laws, and the
applicable laws of any foreign jurisdiction where Awards are or will be granted.
 
“Award” means any Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Cash Award, or Foreign National Award granted under the Plan. Awards
may be granted for services to be rendered or for past services already rendered
to the Company or any Affiliate.
 
“Cash Award” means an Award granted to a Participant pursuant to Section 10(d)
of the Plan that is payable in cash, and that may be subject to certain terms,
conditions, and restrictions.
 
“Board” means the Board of Directors of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.
 
“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. To the extent that the Board determines it is
desirable to qualify Awards granted to Covered Employees under the Plan as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, then each member of the Committee shall be an “outside director”
 
 
1

--------------------------------------------------------------------------------

 
within the meaning of Section 162(m) of the Code. To the extent that the Board
determines it is desirable to qualify Awards granted by the Committee to a
Reporting Person under the Plan as exempt under Rule 16b-3(d)(1) of the Exchange
Act, then each member of the Committee shall be a “non-employee director” within
the meaning of Rule 16b-3.
 
“Common Stock” or “Stock” means the common stock of the Company.
 
“Company” means Matritech, Inc., or any successor corporation.
 
“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code.
 
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.
 
“Disability” means a total and permanent disability as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of the Participant or if the determination of
disability relates to an Incentive Stock Option or SAR issued in tandem with an
Incentive Stock Option, Disability means permanent and total disability as
defined in Section 22(e)(3) of the Code. In the event of a dispute, the
determination whether a Participant is disabled will be made by the Committee
and may be supported by the advice of a physician competent in the area to which
such disability relates.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.
 
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.
 
“Foreign National Award” means an Award granted pursuant to Section 10(f) to a
Participant who is a foreign national or employed or performing services outside
of the United States.
 
“Grant Date” means the first date on which all necessary corporate action has
been taken to approve the grant of the Award as provided in the Plan, or such
later date as is determined and specified as part of that authorization process.
Notice of the grant shall be provided to the Participant within a reasonable
time after the grant.
 
“Grant Agreement” means the documentation evidencing an Award as provided in
Section 10(b).
 
 
2

--------------------------------------------------------------------------------

 
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option and which meets the requirements of Section 422 of the Code.
 
“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
 
“Option” means a right to acquire shares of Company Stock upon the payment of an
exercise price that is granted in accordance with Section 6 of the Plan. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.
 
“Participant” means a person selected by the Committee to receive an Award under
the Plan.
 
“Performance Goals” means with respect to any Performance Period, one or more
performance goals based on one or more of the following objective criteria
established by the Committee prior to the beginning of such Performance Period
or within such period after the beginning of the Performance Period as shall
meet the requirements to be considered “pre-established objective performance
goals” for purposes of the regulations issued under Section 162(m) of the Code:
(i) increases in the price of the Common Stock, (ii) market share, (iii) sales,
(iv) revenue, (v) return on equity, assets, or capital, (vi) economic profit
(economic value added), (vii) total shareholder return, (viii) costs, (ix)
expenses, (x) margins, (xi) earnings (including EBITDA) or earnings per share,
(xii) cash flow (including adjusted operating cash flow), (xiii) customer
satisfaction, (xiv) operating profit, (xv) net income, (xvi) research and
development, (xvii) product development milestones, (xviii) product releases,
(xix) FDA or other regulatory approvals, (xx) clinical trial milestones, (xxi)
manufacturing metrics, or (xxii) any combination of the foregoing, including
without limitation, goals based on any of such measures relative to appropriate
peer groups or market indices. Such Performance Goals may be particular to a
Participant or may be based, in whole or in part, on the performance of the
division, department, line of business, Subsidiary, Affiliate or other business
unit, whether or not legally constituted, in which the Participant works or on
the performance of the Company generally.
 
“Performance Period” means the period of service designated by the Committee
applicable to an Award subject to Section 10(l) during which the Performance
Goals will be measured.
 
“Reporting Person” means a person subject to Section 16 of the Exchange Act.
 
“Restricted Stock” means shares of Common Stock granted to a Participant
pursuant to Section 8 of the Plan that may be subject to certain terms,
conditions, and restrictions.
 
“Restricted Stock Unit” means the right granted to a Participant pursuant to
Section 9 of the Plan to receive shares of Common Stock (or the equivalent value
in cash or other property if the Committee so provides) in the future that may
be subject to certain terms, conditions, and restrictions.
 
 
3

--------------------------------------------------------------------------------

 
“Service Provider” means an employee, officer, director or consultant of the
Company or any of its Affiliates.
 
“Stock Appreciation Right” or “SAR” means a right to acquire cash or shares of
Common Stock granted in accordance with Section 7 of the Plan having a value
equal to the difference between the Fair Market Value on the date of exercise
over the exercise price set forth in the Grant Agreement multiplied by the
number of shares of Common Stock with respect to which the SAR is being
exercised.
 
“Subsidiary” means any subsidiary corporation as defined in Section 424(f) of
the Code.
 
“Substitute Awards” means Awards granted by the Company in assumption of, or in
substitute or exchange for, Awards previously granted, or the right or
obligation to make future Awards, by a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines.
 
“Termination Date” means (i) in the case of an employee, the date that the
Committee determines that the employee-employer relationship between the Company
or Affiliate and such person ceased for any reason, (ii) in the case of a
consultant or non-employee officer, the date that the Committee determines that
the service relationship between the Company or Affiliate and such person ceased
for any reason, and (iii) in the case of a director, the date that the Committee
determines that such person’s service on the Board ceased for any reason.
 
3.  Administration
 
The Plan shall be administered by the Committee. Subject to and consistent with
the provisions of the Plan, the Committee shall have the authority and
discretion to: (i) determine which eligible employees, officers, directors, and
consultants will receive Awards, (ii) determine the number of shares of Common
Stock, cash, or other consideration to be covered by each Award, (iii) determine
the terms and conditions of any Award (including Fair Market Value, the exercise
price, the vesting schedule, the term of the Award, and the period following
termination from employment or service during which an Award may be exercised),
(iv) approve forms of Award agreements and other documentation for use under the
Plan, (v) adopt, alter, and repeal administrative rules, guidelines, and
practices governing the operation of the Plan and the Committee, (vi) interpret
the provisions of the Plan and any Award documentation and remedy any
ambiguities, omissions, or inconsistencies therein, (vii) to modify or amend
Awards, or grant waivers of Plan or Award conditions, and (viii) make all other
determinations necessary or advisable for the administration of the Plan. A
majority of the members of the Committee shall constitute a quorum. The
Committee’s decisions, determinations, and interpretations shall be final and
binding on all persons having an interest in any Award. To the extent permitted
by Applicable Law, the Committee may delegate to one or more executive officers
of the Company the power to make Awards to Participants who are not Reporting
Persons and all determinations under the Plan with respect thereto, provided
that the Committee shall fix the maximum amount of such Awards for all such
Participants and a maximum for any one Participant, and such other features of
the Awards as required by Applicable Law.
 
 
4

--------------------------------------------------------------------------------

 
4.  Eligibility
 
Incentive Stock Options may be granted only to employees (including officers and
directors who are also employees) of the Company or a Subsidiary. All other
Awards may be granted to employees, officers, directors, and consultants of the
Company or any Affiliate.
 
5.  Stock Available for Awards
 
(a) Amount. Subject to adjustment under Section 5(c), the aggregate number of
shares of Common Stock that may be issued pursuant to Awards granted under the
Plan shall be 4,000,000 shares. Subject to adjustment under Section 5(c), up to
4,000,000 shares of Common Stock may be issued upon exercise of Incentive Stock
Options granted under the Plan. Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares, or treasury shares, or
shares purchased on the open market. At all times the Company will reserve and
keep available a sufficient number of shares to satisfy the number of shares
available for issuance under the Plan.
 
(b)  Share Counting. If an Award granted under the Plan is canceled, terminates,
expires, is forfeited, lapses, or is settled in cash, then the shares subject to
such Award (to the extent of such cancellation, termination, expiration,
forfeiture, lapse, or settlement) shall again be available for issuance pursuant
to Awards granted under the Plan. For purposes of Section 5(a), any shares
granted as Options or Stock Appreciation Rights under the Plan shall be counted
against this limit as one share for every share subject to the Award. Any shares
granted as Awards other than Options or Stock Appreciation Rights shall be
counted against the limit set forth in Section 5(a) as 1.5 shares for every one
share subject to the Award. Any shares tendered in payment of an Option’s
exercise price (whether by attestation or actual delivery), any shares tendered
or withheld to satisfy a tax withholding on an Award, and any shares repurchased
by the Company using Option proceeds shall not be added back to, replenish, or
increase the aggregate Plan share limit set forth in Section 5(a).
 
(c) Adjustment. In the event of any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, or other transaction that affects the Common
Stock such that an adjustment is required in order to preserve the benefits
intended to be provided by the Plan, then the Committee (subject in the case of
Incentive Stock Options to any limitation required under the Code) shall
equitably adjust any or all of (i) the number and class of shares that may be
issued in respect of Awards under the Plan, (ii) the number and class of shares
subject to outstanding Awards, (iii) the number and class of shares subject to
the limit on individual grants under Section 5(d) of the Plan, and (iv) the
exercise price with respect to any of the foregoing, and if considered
appropriate, the Committee may make provision for a cash payment with respect to
an outstanding Award, provided that the number of shares subject to any Award
shall always be a whole number.
 
(d) Limit on Individual Grants. The maximum number of shares of Common Stock
subject to all Awards that may be granted under this Plan to any Participant in
the aggregate in any fiscal year of the Company shall not exceed 500,000 shares,
subject to adjustment under Section 5(b). Notwithstanding the foregoing, during
the fiscal year in which a Participant first becomes an employee of the Company
or an Affiliate, the Participant may be granted Awards covering an additional
500,000 shares of Common Stock, subject to adjustment under
 
 
5

--------------------------------------------------------------------------------

 
Section 5(b). With respect to any Award settled in cash that is intended to
satisfy the requirements for “performance-based compensation” (within the
meaning of Section 162(m)(4)(C) of the Code), no more than $2,500,000 may be
paid to any one individual with respect to each year of a Performance Period.
 
6.  Stock Options
 
(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant Incentive Stock Options or Non-Qualified Stock Options to a Participant.
 
(b) Terms and Conditions. The Committee shall determine the number of shares of
Common Stock subject to each Option and the exercise price therefor, which shall
not be less than 100% of the Fair Market Value of the Common Stock on the Grant
Date. Each Option shall be exercisable at such times and subject to such terms
and conditions as the Committee may specify in the Grant Agreement or
thereafter; provided that (i) no Option shall be exercisable after the
expiration of ten years from the Option’s Grant Date, and (ii) no Option may be
granted with a reload feature which provides for an automatic grant of
additional or replacement options upon the exercise of an Option. A Participant
may exercise an Option by following such procedures as the Committee or its
designees may specify from time to time. The Committee may impose such
conditions with respect to the exercise of Options, including conditions
relating to Applicable Laws, as it considers necessary or advisable.
 
(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Except as otherwise provided by the Committee, such payment may be made in whole
or in part in or pursuant to any of the following methods: (i) cash, (ii) by
actual delivery or attestation of ownership of shares of Common Stock owned by
the Participant, including vested Restricted Stock, (iii) by retaining shares of
Common Stock otherwise issuable pursuant to the Option, (iv) for consideration
received by the Company under a broker-assisted cashless exercise program
acceptable to the Company, or (v) for such other lawful consideration as the
Committee may determine.
 
(d) Exercise Period. When a Participant’s status as a Service Provider
terminates, the Participant’s Option may be exercised within the period of time
specified in the Grant Agreement to the extent that the Option is vested on the
Participant’s Termination Date. In the absence of a specific period of time set
forth in the Grant Agreement, an Option shall remain exercisable for three (3)
months following the date the Participant ceases to be a Service Provider, but
in no event shall the Option be exercisable after the expiration of the term of
such Option. If a Participant’s status as a Service Provider terminates from
death or Disability or the Participant dies within three (3) months after his
Termination Date, then (unless provided otherwise in the Grant Agreement) the
Option shall remain exercisable for twelve (12) months following the date the
Participant ceases to be a Service Provider, but in no event shall the Option be
exercisable after the expiration of the term of such Option. In no event may the
 
 
6

--------------------------------------------------------------------------------

 
Committee provide in a Grant Agreement that the period of time for exercising an
Option following a Participant’s Termination Date shall exceed three (3) years.
 
(e) Incentive Stock Option Rules. In addition to the limitations and conditions
that apply generally to Options, the following provisions shall apply to any
Incentive Stock Option. The Committee may grant Incentive Stock Options only to
persons who are employees of the Company or a Subsidiary as of the Grant Date.
The aggregate Fair Market Value (determined as of the Grant Date) of all shares
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year (under the Plan or any other incentive
stock option plan of the Company or any Subsidiary) shall not exceed $100,000.
If the Fair Market Value of shares on the Grant Date with respect to which
Incentive Stock Options are exercisable for the first time by a Participant
during any calendar year exceeds $100,000, the Options for the first $100,000
worth of shares to become exercisable in that calendar year will be Incentive
Stock Options, and the Options for the shares with a Fair Market Value in excess
of $100,000 that become exercisable in that calendar year will be Non-Qualified
Stock Options. No Incentive Stock Option shall be granted to any individual who,
at the Grant Date, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any
Subsidiary unless the exercise price per share of such Option is at least 110%
of the Fair Market Value per share at the Grant Date and the Option expires no
later than five (5) years after the Grant Date.
 
The Company may require that any certificate representing shares acquired
through exercise of an Incentive Stock Option bear a restrictive legend until
such time as the shares represented thereby are no longer subject to the
possibility of a Disqualifying Disposition, as defined herein. For purposes
hereof, a Disqualifying Disposition means any sale or other disposition by a
Participant of any shares acquired pursuant to the exercise of an Incentive
Stock Option on or before the later of (i) the date two (2) years after the
Grant Date, and (ii) the date one year after the exercise of the Incentive Stock
Option.
 
7.  Stock Appreciation Rights
 
(a) Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant SARs to a Participant in tandem with an Option (at or after the award of
the Option), or alone and unrelated to an Option. SARs granted in tandem with an
Option shall terminate to the extent that the related Option is exercised, and
the related Option shall terminate to the extent that the tandem SARs are
exercised.
 
(b) Terms and Conditions. The Committee shall determine the number of shares of
Common Stock subject to each SAR and the exercise price therefor. A SAR granted
in tandem with an Option shall have an exercise price not less than the exercise
price of the related Option. A SAR granted alone and unrelated to an Option may
not have an exercise price less than 100% of the Fair Market Value of the Common
Stock on of the Grant Date. Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the Grant
Agreement or thereafter; provided that no SAR shall be exercisable after the
expiration of ten years from the SAR’s Grant Date. A Participant may exercise a
SAR by following such procedures as the
 
 
7

--------------------------------------------------------------------------------

 
Committee or its designees may specify from time to time. The Committee may
impose such conditions with respect to the exercise of SARs, including
conditions relating to Applicable Laws, as it considers necessary or advisable.
 
(c) Exercise Period. When a Participant’s status as a Service Provider
terminates, the Participant’s SAR may be exercised within the period of time
specified in the Grant Agreement to the extent that the SAR is vested on the
Participant’s Termination Date. In the absence of a specific period of time set
forth in the Grant Agreement, a SAR shall remain exercisable for three (3)
months following the date the Participant ceases to be a Service Provider, but
in no event shall the SAR be exercisable after the expiration of the term of
such SAR. If a Participant’s status as a Service Provider terminates from death
or Disability or the Participant dies within three (3) months after his
Termination Date, then (unless provided otherwise in the Grant Agreement) the
SAR shall remain exercisable for twelve (12) months following the date the
Participant ceases to be a Service Provider, but in no event shall the SAR be
exercisable after the expiration of the term of such SAR. In no event may the
Committee provide in the Grant Agreement that the period of time for exercising
a SAR following a Participant’s Termination Date shall exceed three (3) years.
 
8.  Restricted Stock
 
(a) Grant of Restricted Stock. Subject to the provisions of the Plan, the
Committee may grant Restricted Stock to a Participant.
 
(b) Terms and Conditions. The Committee shall determine the number of shares of
Common Stock subject to each Restricted Stock Award and the purchase price (if
any) for each share. Shares of Restricted Stock may be issued for no cash
consideration, or such minimum consideration as may be required by Applicable
Law. The Committee may grant shares of Common Stock subject to such other terms,
conditions, and restrictions (including forfeiture provisions and conditions
relating to Applicable Laws) as it considers necessary or advisable.
 
(c) Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as permitted by the
Committee, during the restricted period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine, including book-entry
registration. Any physical certificates issued in respect of shares of
Restricted Stock shall be registered in the name of the Participant bearing an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock and unless otherwise determined by the
Committee, deposited by the Participant, together with a stock power endorsed in
blank, with the Company or a designated custodian or escrow agent. At the
expiration of the restricted period, the Company shall deliver any such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary.
 
9.  Restricted Stock Units
 
(a) Restricted Stock Units. Subject to the provisions of the Plan, the Committee
may grant Restricted Stock Units to a Participant.
 
 
8

--------------------------------------------------------------------------------

 
(b) Terms and Conditions. The Committee shall determine the number of shares of
Common Stock subject to each Restricted Stock Unit Award and the purchase price
(if any) for each unit. Restricted Stock Units may be issued for no cash
consideration, or such minimum consideration as may be required by Applicable
Law. The Committee may grant Restricted Stock Units subject to such other terms,
conditions, and restrictions (including forfeiture provisions and conditions
relating to Applicable Laws) as it considers necessary or advisable.
 
(c) Unfunded Obligation. A Restricted Stock Unit Award shall constitute an
unfunded and unsecured obligation of the Company, and shall be settled in shares
of Common Stock or cash, as determined by the Committee at the time of grant or
thereafter. Each unit shall represent the equivalent of one share of Common
Stock.
 
10.  General Provisions Applicable to Awards
 
(a) Transferability. Except as otherwise provided in this Section 10(a), an
Award (i) shall not be transferable other than as designated by the Participant
by will or by the laws of descent and distribution, and (ii) may be exercised
during the Participant’s lifetime only by the Participant or by the
Participant’s guardian or legal representative. In the discretion of the
Committee, any Award may be transferable upon such terms and conditions and to
such extent as the Committee determines at or after grant, provided that
Incentive Stock Options may be transferable only to the extent permitted by the
Code.
 
(b) Grant Agreement. Each Award under the Plan shall be evidenced by a written
or electronic grant agreement delivered to the Participant specifying the terms
and conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan or Applicable Laws as the Committee
considers necessary or advisable to achieve the purposes of the Plan.
 
(c) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. In addition
to the authority granted to the Committee in Section 10(l) to make Awards to
Covered Employees which qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code, the Company may grant Awards subject to such
performance conditions (including performance-based vesting) as it shall
determine in its discretion. Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Committee at the time of grant or at any time thereafter.
 
(d) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with dividends or dividend
equivalents payable currently or deferred, with or without interest. The
Committee may also make cash payments under the Plan in lieu of or in addition
to an Award. Such Cash Awards may be made subject to such terms, conditions, and
restrictions as the Committee considers necessary or advisable. Each dividend
payment will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of that class of stock or, if later, the 15th
day of the third month following the date of the dividends are paid to
shareholders of that class of stock.
 
 
9

--------------------------------------------------------------------------------

 
(e) Termination of Employment or Service. Whether military service, government
service, or other leave of absence shall constitute a termination of employment
or service, and whether the vesting of an Award shall cease, be suspended, or
continue during such leave of absence, shall be determined in each case by the
Committee in its discretion. Except as otherwise provided by the Committee, a
Participant’s employment or service shall not be deemed to terminate upon the
transfer of employment or service between the Company and an Affiliate. Except
as otherwise provided by the Committee, a Participant’s employment or service
shall be deemed to terminate, and further vesting of any Award shall cease, in
the case of any sale, spin-off, or other disposition of the Participant’s
employer or substantially all of its assets. To the extent that this Section
10(e) or action by the Committee results in an Incentive Stock Option being
exercised beyond the date that a Participant is deemed to be an employee of the
Company or a Subsidiary for purposes of Section 424 of the Code, the Option
shall be deemed to be a Non-Qualified Stock Option.
 
(f) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company as defined by the
Committee (a “Change in Control”), the Committee in its discretion may, at the
time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or payment of the Award, (ii) provide for payment to the
Participant of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the Change in Control, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
Change in Control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to Participants and in the best interests of the Company.
 
(g) Loans. The Committee may not authorize the making of loans to Participants
in connection with the grant or exercise of any Award under the Plan.
 
(h) Withholding Taxes. A Participant shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. In the Committee’s discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value on the date of delivery. The Company and its Affiliates may, to the extent
permitted by Applicable Law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant.
 
(i) Foreign National Awards. Notwithstanding anything to the contrary contained
in this Plan, Foreign National Awards may be made to Participants on such terms
and conditions different from those specified in the Plan as the Committee
considers necessary or advisable to achieve the purposes of the Plan or to
comply with Applicable Law.
 
(j) Amendment of Award. Except as provided in Section 10(k), the Committee may
amend, modify, or terminate any outstanding Award, including substituting
therefor
 
 
10

--------------------------------------------------------------------------------

 
 another Award of the same or a different type, changing the date of exercise or
realization and converting an Incentive Stock Option to a Non-Qualified Stock
Option, provided that the Participant’s consent to such action shall be required
unless (i) the Committee determines that the action, taking into account any
related action, would not materially and adversely affect the Participant, or
(ii) the action is permitted by the terms of the Plan.
 
(k) No Repricing of Options. Notwithstanding anything to the contrary in the
Plan, the Company shall not engage in any repricing of Options or SARs granted
under this Plan without further stockholder approval. For this purpose, the term
“repricing” shall mean any of the following or other action that has the same
effect: (i) lowering the exercise price of an Option or a SAR after it is
granted, (ii) any other action that is treated as a repricing under generally
accepted accounting principles, or (iii) canceling an Option or a SAR at a time
when its exercise price exceeds the fair market value of the underlying stock in
exchange for another Option, SAR, Restricted Stock, or other equity of the
Company, unless the cancellation and exchange occurs in connection with a
merger, acquisition, spin-off, or similar corporate transaction (including any
adjustment described in Section 5(c)).
 
(l) Code Section 162(m) Provisions. If the Committee determines at the time an
Award is granted to a Participant that such Participant is, or may be as of the
end of the tax year for which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that the Participant’s right to receive cash, shares, or other property pursuant
to such Award shall be subject to the satisfaction of Performance Goals during a
Performance Period. Prior to the payment of any Award subject to this Section
10(l), the Committee shall certify in writing that the Performance Goals and
other material terms applicable to such Award were satisfied. Notwithstanding
the attainment of Performance Goals by a Covered Employee, the Committee shall
have the right to reduce (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10(l) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
(m) Minimum Vesting Requirements for Full Value Awards. Each Restricted Stock or
Restricted Stock Unit Award granted under the Plan (each, a “Full Value Award”)
shall vest in accordance with a schedule that does not permit such Full Value
Award to vest in full prior to the third anniversary of the Grant Date of the
Award. This minimum vesting requirement shall not, however, preclude the
Committee from exercising its discretion to (i) accelerate the vesting of any
Full Value Award upon retirement, termination of employment by the Company,
death or Disability, (ii) accelerate the vesting of any Full Value Award in
accordance with Section 10(f), (iii) establish a shorter vesting schedule for
any Full Value Award granted to a consultant, director, or newly-hired employee,
(iv) establish a shorter vesting schedule for any Full Value Award that is
granted in exchange for or in lieu of the right to receive the payment of an
equivalent amount of salary, bonus, directors’ fees, or other cash compensation,
(v) establish a shorter performance-based vesting schedule in accordance with
Section 10(c) or Section 10(l) (but in each case of not less than one year), or
(vi) vest up to 1,000 shares per year for each Participant; provided, however,
the total number of Full Value Awards granted under clauses
 
 
11

--------------------------------------------------------------------------------

 
 (iii) and (vi) above shall not exceed 300,000 shares in the aggregate (subject
to adjustment in accordance with Section 5(c)).
 
(n) Limitation Following a Hardship Distribution. To the extent required to
comply with Treasury Regulation Section 1.401(k)-1(d)(2)(iv)(B)(4), or any
amendment or successor thereto, a Participant’s “elective and employee
contributions” (within the meaning of such Treasury Regulation) under the Plan
shall be suspended for a period of twelve months following such Participant’s
receipt of a hardship distribution made in reliance on such Treasury Regulation
from any plan containing a cash or deferred arrangement under Section 401(k) of
the Code maintained by the Company or a related party within the provisions of
Section 414 of the Code.
 
11.  Miscellaneous
 
(a) No Right To Employment. No person shall have any claim or right to be
granted an Award. Neither the Plan nor any Award hereunder shall be deemed to
give any employee the right to continued employment or service or to limit the
right of the Company to discharge any Participant at any time.
 
(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the Grant Agreement.
 
(c) Compliance with Code Section 409A. No Award shall provide for the deferral
of compensation that does not comply with Section 409A of the Code, unless the
Committee, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant if an Award that is intended to be exempt from, or
compliant with, Section 409A is not so exempt or compliant.
 
(d) Effective Date. Subject to the approval of the stockholders of the Company
of an increase in authorized common stock above 90,000,000 shares and subject to
the approval of the stockholders of the Company or this Plan, the Plan shall be
effective on June 15, 2006.
 
(e) Amendment and Term of Plan. The Board may amend, suspend, or terminate the
Plan or any portion thereof at any time, subject to such stockholder approval as
the Board determines to be necessary or advisable to comply with any tax or
regulatory requirement, provided, however, that the Board may not without
stockholder approval materially amend the Plan (within the meaning of applicable
exchange listing requirements) to materially increase the number of shares of
Common Stock that may be issued under the Plan, materially increase benefits to
Participants, materially expand the class of Participants eligible to
participate in the Plan, or expand the types of Awards provided under the Plan.
Unless terminated earlier by the Board, or extended by subsequent approval of
the Company’s stockholders, the term of the Plan shall expire on June 15, 2016,
and no further Awards shall be made thereafter. The termination
 
 
12

--------------------------------------------------------------------------------

 
of the Plan on such date shall not affect the validity of any Award outstanding
on the date of termination.
 
(f) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Massachusetts.
 
(g) Indemnification. Neither the Board nor the Committee, nor any members of
either, nor any employees or officers of the Company or any Affiliate, shall be
liable for any act, omission, interpretation, construction, or determination
made in good faith in connection with their responsibilities under the Plan, and
the Company hereby agrees to indemnify the members of the Board, the members of
the Committee, and the employees and officers of the Company or any Affiliate
administering the Plan, in respect of any claim, loss, damage, or expense
(including reasonable fees of legal counsel) arising from any such act,
omission, interpretation, construction, or determination to the fullest extent
permitted by Applicable Law.
 
This Plan was approved by the Board of Directors on March 22, 2006.
 
This Plan was approved by the Company’s stockholders on June 9, 2006.


The Plan was amended by the Board of Directors on September 15, 2006.
 
 
13

--------------------------------------------------------------------------------

 